El Juez Asociado Señor T-odd, Je.,
emitió la opinión del tribunal.
Jovino Mercado Rosado fné denunciado por una infrac-ción del artículo 10, letra (a), de la Ley de Automóviles de 1942 (núm. 55, pág. 527), porque mientras guiaba un truck “no ejerció el debido cuidado ni tomó precauciones razona-bles para garantizar la seguridad de vidas y propiedades,, por no medir el ancho, tráfico (sic) y uso del camino y co-rrer a velocidad, arrolló a Enrique Lamela Layando, de Isa-bela, infiriéndole contusiones en la frente y la fractura de-la pierna izquierda ...” La Corte de Distrito de Agua-dilla, en apelación, lo declaró culpable y lo sentenció a pa-gar una-multa de $25 o a cumplir la prisión subsidiaria. En este recurso alega el apelante que la corte inferior erró al apreciar la prueba porque la misma no sostenía las alega-ciones de la denuncia.
 La prueba presentada por El Pueblo demostró queEnrique Lamela caminaba por el lado derecho de la carretera que conduce de Isabela a Aguadilla y que al pasar un truck guiado por el apelante, a una velocidad exagerada por el lado de Lamela le dió un golpe" con una cadena de hierroque traía suelta en la parte trasera y la cual venía dando foetazos según caminaba el truck; que la cadena se usaba para amarrar la tapa del truck; que el apelante no tocó klaxon o bocina, y al darle con la cadena en una pierna, Lámela cayó sin conocimiento y al ser trasladado al hospital se comprobó que había sufrido la fractura de una pierna.
La prueba del acusado negó todos los hechos imputados. Tendió a demostrar que al pasar por el sitio del suceso La-mela estaba acostado en la cuneta y que él paró el truck, lo recogió y llevó al hospital. Negó que la cadena fuera suelta y que el truck caminara a una velocidad exagerada sin dar-aviso.
La corte no dio crédito a la prueba del apelante y -sí a la de El Pueblo y nada encontramos en el récord que justi-*673fique el que intervengamos con la forma en que dirimió el conflicto. Empero, sostiene el apelante que no hubo prueba alguna de que Lamela fuese arrollado por el truck según se alega en la denuncia. Sostiene que el perjudicado no fue tocado por ninguna parte del truck propiamente dicho y que por lo tanto no se probó el hecho imputado.
No obstante que en el concepto popular y corriente “arro-llar” a una persona puede ser el de pasarle por encima y atropellarla con un vehículo, sostenemos que igualmente se arrolla a una persona con una cadena que forma parte de un vehículo y la cual por llevarse suelta dando foetazos de lado a lado causa daño. Es más, el viandante que con éxito se defiende del peligro del vehículo colocándose a la derecha del camino no puede prevenirse y defenderse con igual éxito 'de una cadena que se lleva suelta dando foetazos según ca-mina el vehículo. La prueba, creída por la corte, demostró que Lamela fue arrollado por la cadena del truck. Sería ha-cer una distinción muy sutil y técnica sostener como pre-tende el apelante que la única forma en que puede ser arro-llada una persona por un vehículo de motor es cuando el ve-hículo mismo es el que ocasiona el daño.

Debe confirmarle la sentencia apelada.